L. CHARLES WRIGHT, Retired Appellate Judge.
Whereas the Supreme Court of Alabama, 514 So.2d 1380, has ordered writ of certio-rari directed to this court, and upon consideration thereof did on July 31, 1987 enter its opinion and judgment, thereby reversing the prior judgment of the Court of Civil Appeals of Alabama, 514 So.2d 1377, in this cause;
It is therefore the order of this court that its judgment of October 16, 1985 be and it is set aside.
It is further ordered that the judgment of the Circuit Court of Lee County heretofore entered is reversed in its entirety and that court, in accordance with the opinion of the supreme court, is directed to grant the motion of Cassie Avery to quash the writ of garnishment and release all sums withheld thereunder.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED ON REMAND.
All the Judges concur.